Case 1:19-cr-00373-PGG Document 30-9 Filed 08/16/19 Page 1 of 2




          Exhibit I
                        Case 1:19-cr-00373-PGG Document 30-9 Filed 08/16/19 Page 2 of 2
  +                  Jeffrey Auerbach - Hudson 2020

  Good morning. I have to tell you, when I realized yesterday Carlton had no intention of
  speaking with me (probably from the start), and we weren’t going to meet these crooks &
  liars to get you a new deal, I felt very down… In just 4-5 days of emails (not a conversation
  or meeting), I was amazed how dirty I felt dealing with them. Not sure how you survived their
  constant juvenile behavior, lies and emotional abuse and abuse of power for so damn long?

  Today, I feel re-energized, repurposed and extremely fortunate the man/woman upstairs
  was watching out for us, and steered us away from a deal with the devil—and put us on a
  more righteous path.

  I see a great opportunity, it’s name is Truth and Justice.

  It’s time to go to John Slusher and Nike to report these criminals, liars and the widespread,
  ongoing, corruption and abuse taking place at Nike EYB.

  We will tell John your whole story, show him proof, relay your demand for justice and
  willingness to fall on the sword to get it, and ask for his/Nike’s help-in return for your
  cooperation and their ability to control the process.

  Non-negotiable: Carlton DeBose & Jamal James terminated immediately

  Monday or Tuesday, we proceed and I make the call.

  In the off chance that belief in Slusher being a standup guy who can and will help us is
  wrong, or John has some valid legal or corporate reason he can’t help us, then we will take
  your story to the highest U.S. authority on Justice and Truth, the FBI and DOJ…

  Status: Read
  Read: 2/1/2019 11:01:08 AM(UTC-8)

                                                                         2/1/2019 10:56:38 AM(UTC-8)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  BTW, forgot to mention, I needed a shower to wash away the Carlton and Jamal filth, like a
  bad movie scene… LOL.

  Status: Read
  Read: 2/1/2019 11:01:08 AM(UTC-8)

                                                                         2/1/2019 11:00:36 AM(UTC-8)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  Also, just we’re clear, in the unlikely event Carlton does call me, I don’t want to deal with him
  any more. Not sure if I don’t take his call, or I do and just tell him there’s no need for us to
  talk anymore, just like i stated in my emails.

  Status: Read
  Read: 2/1/2019 11:04:16 AM(UTC-8)

                                                                         2/1/2019 11:03:57 AM(UTC-8)


Source Extraction:
Logical (1)



  +                  Jeffrey Auerbach - Hudson 2020

  FYI Read what Phil said re workplace bullying in this 2018 article.

  Status: Read
  Read: 2/1/2019 11:53:48 AM(UTC-8)

                                                         2/1/2019 11:16:18 AM(UTC-8)


Source Extraction:
Logical (1)




                                                                                                       USAO373_00024458 318
                                                                                                           FRANKLIN0886
